J-S42025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 W.W.                                          :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
               v.                              :
                                               :
                                               :
 M.W.                                          :
                                               :
                       Appellant               :   No. 584 MDA 2017

                     Appeal from the Order Dated March 7, 2017
                    In the Court of Common Pleas of Berks County
                           Civil Division at No(s): 15-03514


BEFORE:      OLSON, MOULTON, JJ., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY MOULTON, J.:                              FILED AUGUST 24, 2017

       M.W. (“Father”) appeals from the March 7, 2017 order1 entered in the

Berks County Court of Common Pleas awarding the parties shared legal

custody, and granting W.W. (“Mother”) primary physical custody and Father

partial physical custody of K.W. (“Child”) during the school year, with the

parties to alternate weeks during the summer. We affirm.

____________________________________________


       1
        Although noted received by the Berks County’s Prothonotary’s Office
on March 8, 2017, and docketed March 8, 2017, there is no notation on the
docket or otherwise that notice was given and that the order was entered for
purposes of Pa.R.C.P. 236(b). See Frazier v. City of Philadelphia, 735
A.2d 113, 115 (Pa. 1999) (holding that “an order is not appealable until it is
entered on the docket with the required notation that appropriate notice has
been given”). See also Pa.R.A.P. 108(b) (entry of an order is designated as
“the day on which the clerk makes the notation in the docket that notice of
entry of the order has been given as required by Pa.R.C.P. 236(b)”). We
caution the Berks County’s Prothonotary’s Office as to compliance with the
rules regarding the entry of orders.
J-S42025-17



       The trial court summarized the relevant procedural and factual history,

in part, as follows:

           3. The parties are the natural parents of [Child], born [in
           September 2011].

           4. The parties were married on September 11, 2011.
           They separated in February 2015 and divorced in
           September of 2015.

           5. Mother resides in the Annville-Cleona Area School
           District. The next school year begins on August 28, 2017.

           6. Father resides in the Boyertown Area School District.
           The next school year begins on August 28, 2017.

           7. In February of 2015, Mother, along with [Child], moved
           from Father’s home into the apartment of her co-worker,
           and now fiancé, [A.H.] in Boyertown, where they lived for
           two months.

           8. Mother and [A.H.] then moved to an apartment in
           Lebanon in anticipation of moving into their current
           residence in Annville, a house that was under renovation
           after it was purchased by [A.H.].

           9. Father’s girlfriend, [R.N.], resides with him in his
           mother’s home in Boyertown.

           10. The parties shared custody on a rotating basis . . .
           until Mother filed a Complaint for Custody on March 25,
           2015, asking for primary physical custody because she
           wanted to enroll the child in a pre-K program three days a
           week.[2]



____________________________________________


       2
       Upon review of the record, it appears that Mother filed the Petition to
Modify, not the original Complaint, due to her desire to enroll Child in a pre-
K program. Petition to Modify, 4/27/16, at ¶2.a. See also N.T., 2/16/17, at
5.




                                           -2-
J-S42025-17


           11. The parties agreed to a stipulated Custody Order in
           May of 2015.[3] On April 27, 2016, Mother filed a Petition
           to Modify the existing Custody Order. On July 13, 2016,
           Father filed a Counterclaim for Custody, seeking primary
           physical custody. The matter went to a Master and both
           parties filed exceptions to the recommended order,[4]
           resulting in this child custody trial.

           12. Mother and [A.H.] had a child together, [T.], born [in
           June 2016].

           13. Mother works full time at Lowe’s in Palmyra, five days
           a week, nine hours a day, sometimes on a weekend day,
           usually from 5:30 am until 5:00 pm. Her schedule varies
           and is flexible.

           14. Father works full time at Saville’s Diner in Boyertown.
           His hours are Sunday, Monday and Tuesday from 11:30
           am until 8:30 pm, Thursday from 7:00 am until 1:30 pm,
           and Friday from 6:00 am until 2:00 pm.

           15. The parties have problems communicating with each
           other and cooperating with medical and transportation
           issues concerning their child.

           16. The parties’ partners are willing to assist to facilitate
           communications on behalf of the child.

Decision and Order, 3/7/17, at 1-3 (“Trial Op.”).       See also Memorandum

Opinion, 4/11/17, at 1-2 (“1925(a) Op.”).

       The trial court conducted a custody trial on February 16, 2017. Both

Mother and Father were represented by counsel.           Mother’s fiancé, A.H.,
____________________________________________


       3
        Pursuant to this agreed-upon order, the parties shared legal custody
of Child.   Mother had physical custody from Sunday at 7:00 p.m. to
Wednesday at 7:00 p.m. and Father from Wednesday at 7:00 p.m. to Friday
at 7:00 p.m., with the parties to alternate weekends. Custody Order,
5/6/15.
       4
       The recommended order of the Master was similar to the previously
agreed upon order. Recommended Order, 7/15/16.



                                           -3-
J-S42025-17



testified and Mother testified on her own behalf.       Father presented the

testimony of his girlfriend, R.N.; his mother, S.W.; and J.H., a former

babysitter for Child. Father also testified on his own behalf. On March 7,

2017, the court awarded the parties shared legal custody, and granted

Mother primary physical custody and Father partial physical custody of Child

during the school year, with the parties to alternate weeks during the

summer.5 Aside from establishing a holiday schedule, the order additionally

provided instruction and guidance to the parties as to medications, return of

clothing, transportation, and contact/emergency lists for daycare and/or

school. Thereafter, on April 3, 2017, Father filed a notice of appeal, along

with a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(a)(2)(i) and (b).6

       On appeal, Father raises the following issues for our review:

           I. Did the Court err in determining the Father should not
           have primary custody of the minor child?

           II. Did the Court err in determining that Mother’s
           testimony and that of her boyfriend to be credible since
           they both have an extensive record of crimes of
           dishonesty?

____________________________________________


       5
        The trial court issued a decision, along with the March 7, 2017 order,
that addressed and analyzed each of the Section 5328(a) factors.
Subsequent to appeal, the court issued a memorandum opinion in support of
its disposition dated April 7, 2017, and sent to counsel on April 11, 2017.
       6
        Upon review of the record, Father additionally filed a petition to
modify custody on April 27, 2017.



                                           -4-
J-S42025-17


       III. Did the Court err in accepting hearsay, not allowing
       witnesses and other evidence above objections from this
       counsel?

       IV. Did the Court err in not granting more weight to the
       third party independent witness who testified that she
       babysat, was taken advantage of financially and used
       heavily by Mother?

       V. Did the Court err in not favoring Father for Factor 3:
       The parental duties performed by each party?

       VI. Did the Court err in favoring Mother for Factor 6: Any
       sibling relationships?

       VII. Did the Court err in not favoring Father for Factor 8:
       Attempts of a party to turn the child against the other
       party?

       VIII. Did the Court err in not favoring Father for Factor 9:
       Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child
       adequate for their needs?

       IX. Did the Court err in not favoring Father for Factor 10:
       Which party is more likely to attend to the daily[]
       physical[,] emotional, developmental, educational and
       special needs of the child?

       X. Did the Court err in not favoring Father for Factor 11:
       Proximity of the residences since Mother moved to be with
       her boyfriend over an hour away from her immediate
       family and Father?

       XI. Did the Court err in not favoring Father for Factor 12:
       The parties’ respective abilities to care for the child or
       make appropriate child care arrangements since the Court
       discounted the testimony of the third party independent
       witness who testified that Mother was never around?

       XII. Did the Court err as a matter of law in finding that
       Father’s girlfriend had a “criminal history” when she
       successfully completed the ARD program, and by not
       putting any weight into the fact that Mother and her
       boyfriend have an extensive history of criminal
       involvement, including jail time, while Father has no
       arrests?

                                  -5-
J-S42025-17



Father’s Br. at 8-9.

      Our standard of review with regard to a custody matter is well-settled:

            In reviewing a custody order, our scope is of the
            broadest type and our standard is abuse of
            discretion. We must accept findings of the trial court
            that are supported by competent evidence of record,
            as our role does not include making independent
            factual determinations. In addition, with regard to
            issues of credibility and weight of the evidence, we
            must defer to the presiding trial judge who viewed
            and assessed the witnesses first-hand. However, we
            are not bound by the trial court’s deductions or
            inferences from its factual findings. Ultimately, the
            test is whether the trial court’s conclusions are
            unreasonable as shown by the evidence of record.
            We may reject the conclusions of the trial court only
            if they involve an error of law, or are unreasonable in
            light of the sustainable findings of the trial court.

E.R. v. J.N.B., 129 A.3d 521, 527 (Pa.Super. 2015) (quoting V.B. v. J.E.B.,

55 A.3d 1193, 1197 (Pa.Super. 2012)).

      We have stated:

         [T]he discretion that a trial court employs in custody
         matters should be accorded the utmost respect, given the
         special nature of the proceeding and the lasting impact the
         result will have on the lives of the parties concerned.
         Indeed, the knowledge gained by a trial court in observing
         witnesses in a custody proceeding cannot adequately be
         imparted to an appellate court by a printed record.

Ketterer v. Seifert, 902 A.2d 533, 540 (Pa.Super. 2006) (quoting Jackson

v. Beck, 858 A.2d 1250, 1254 (Pa.Super. 2004)).

      In M.A.T. v. G.S.T., 989 A.2d 11 (Pa.Super. 2010) (en banc), we

stated the following regarding the abuse of discretion standard:




                                     -6-
J-S42025-17


          Although we are given a broad power of review, we are
          constrained by an abuse of discretion standard when
          evaluating the court’s order. An abuse of discretion is not
          merely an error of judgment, but if the court’s judgment is
          manifestly unreasonable as shown by the evidence of
          record, discretion is abused. An abuse of discretion is also
          made out where it appears from a review of the record
          that there is no evidence to support the court’s findings or
          that there is a capricious disbelief of evidence.

Id. at 18-19 (quoting Murphey v. Hatala, 504 A.2d 917, 920 (Pa.Super.

1986)).    Further, “[a]n abuse of discretion is not merely an error of

judgment; if, in reaching a conclusion, the court overrides or misapplies the

law, or the judgment exercised is shown by the record to be either

manifestly unreasonable or the product of partiality, prejudice, bias or ill will,

discretion has been abused.” Bulgarelli v. Bulgarelli, 934 A.2d 107, 111

(Pa.Super. 2007) (quoting Arbet v. Arbet, 863 A.2d 34, 39 (Pa.Super.

2004)).

      Moreover,

          “[w]hen a trial court orders a form of custody, the best
          interest of the child is paramount.” S.W.D. v. S.A.R., 96
A.3d 396 (Pa.Super. 2014) (citation omitted). The factors
          to be considered by a court when awarding custody are set
          forth at 23 Pa.C.S. § 5328(a).

E.R., 129 A.3d at 527.

      Section 5328 provides as follows:

          (a) Factors.—In ordering any form of custody, the court
          shall determine the best interest of the child by
          considering     all  relevant   factors,  giving    weighted
          consideration to those factors which affect the safety of the
          child, including the following:



                                      -7-
J-S42025-17


       (1) Which party is more likely to encourage and permit
       frequent and continuing contact between the child and
       another party.

       (2) The present and past abuse committed by a party or
       member of the party’s household, whether there is a
       continued risk of harm to the child or an abused party and
       which party can better provide adequate physical
       safeguards and supervision of the child.

       (2.1) The information set forth in section 5329.1(a)
       (relating to consideration of child abuse and involvement
       with protective services).

       (3) The parental duties performed by each party on behalf
       of the child.

       (4) The need for stability and continuity in the child’s
       education, family life and community life.

       (5) The availability of extended family.

       (6) The child’s sibling relationships.

       (7) The well-reasoned preference of the child, based on
       the child’s maturity and judgment.

       (8) The attempts of a parent to turn the child against the
       other parent, except in cases of domestic violence where
       reasonable safety measures are necessary to protect the
       child from harm.

       (9) Which party is more likely to maintain a loving, stable,
       consistent and nurturing relationship with the child
       adequate for the child’s emotional needs.

       (10) Which party is more likely to attend to the daily
       physical, emotional, developmental, educational and
       special needs of the child.

       (11) The proximity of the residences of the parties.

       (12) Each party’s availability to care for the child or ability
       to make appropriate child-care arrangements.

       (13) The level of conflict between the parties and the
       willingness and ability of the parties to cooperate with one
       another. A party’s effort to protect a child from abuse by

                                    -8-
J-S42025-17


        another party is not evidence of unwillingness or inability
        to cooperate with that party.

        (14) The history of drug or alcohol abuse of a party or
        member of a party’s household.

        (15) The mental and physical condition of a party or
        member of a party’s household.

        (16) Any other relevant factor.

23 Pa.C.S. § 5328(a).

     With regard to the custody factors, we have stated as follows:

        “All of the factors listed in section 5328(a) are required to
        be considered by the trial court when entering a custody
        order.” J.R.M. v. J.E.A., 33 A.3d 647, 652 (Pa.Super.
        2011) (emphasis in original). . . . The record must be clear
        on appeal that the trial court considered all the factors.
        Id.

           Section 5323(d) provides that a trial court “shall
        delineate the reasons for its decision on the record in open
        court or in a written opinion or order.” 23 Pa.C.S.A. §
        5323(d). Additionally, “section 5323(d) requires the trial
        court to set forth its mandatory assessment of the sixteen
        [Section 5328(a) custody] factors prior to the deadline by
        which a litigant must file a notice of appeal.” C.B. v. J.B.,
        65 A.3d 946, 955 (Pa.Super. 2013), appeal denied, . . . ,
        70 A.3d 808 ([Pa.] 2013). Section 5323(d) applies to
        cases involving custody and relocation. A.M.S. v. M.R.C.,
        70 A.3d 830, 835 (Pa.Super. 2013).

            In expressing the reasons for its decision, “there is no
        required amount of detail for the trial court’s explanation;
        all that is required is that the enumerated factors are
        considered and that the custody decision is based on those
        considerations.” M.J.M. v. M.L.G., 63 A.3d 331, 336
        (Pa.Super. 2013), appeal denied, . . . 68 A.3d 909 ([Pa.]
        2013). A court’s explanation of reasons for its decision,
        which adequately addresses the relevant factors, complies
        with Section 5323(d). Id.

A.V. v. S.T., 87 A.3d 818, 822-23 (Pa.Super. 2014).



                                    -9-
J-S42025-17



       Father’s third issue relates to the admission of evidence. In all other

issues, however, Father questions the trial court’s findings of fact and

determinations regarding credibility and weight of the evidence. Father’s Br.

at 12-33.      Father argues that his testimony and that of Child’s former

babysitter, J.H., should have been deemed more credible and given more

weight by the trial court.7         Father also contends that Mother’s and her

fiancé’s testimony should have been discounted.8 Id. at 15-17, 20-22, 32-
____________________________________________


       7
       We note that while Father refers to J.H. as a “third-party independent
witness,” Father’s Br. at 21-22, the trial court explained that this
characterization disregards the dispute between J.H.’s father on one side and
Mother and her fiancé on the other. N.T., 2/16/17, at 106.
       8
       Father contends that Mother and her fiancé’s prior convictions should
have undermined their credibility. Father’s Br. at 15-17. On this topic, we
have held as follows:

           “For the purpose of attacking the credibility of any witness,
           evidence that the witness has been convicted of a crime,
           whether by verdict, or by plea of guilty or nolo contendere,
           shall be admitted if it involved dishonesty or false
           statement.” Pa.R.E. 609(a). “Crimes involving dishonesty
           or false statement [are] commonly referred to as crimen
           falsi crimes.” Commonwealth v. Moser, 999 A.2d 602,
           607 (Pa.Super. 2010).        “[C]rimen falsi involves the
           element of falsehood, and includes everything which has a
           tendency to injuriously affect the administration of justice
           by     the   introduction   of   falsehood     and    fraud.”
           Commonwealth v. Jones, . . . 5 A.2d 804, 805 ([Pa.]
           1939).

Commonwealth v. Davis, 17 A.3d 390, 395 (Pa.Super. 2011). See also
Pa.R.E. 609.

      The existence of such prior crimes, however, plainly does not mandate
the conclusion that a witness’s subsequent testimony is false. The role of
(Footnote Continued Next Page)


                                          - 10 -
J-S42025-17



33. He asks this Court to re-find facts, re-weigh evidence, and/or re-assess

credibility to suit his view of the evidence. This we cannot do. Under the

aforementioned standard of review applicable in custody matters, the trial

court’s findings are not disturbed absent an abuse of discretion. See E.R.,
129 A.3d at 527.          Upon review, we find no error of law or abuse of

discretion. As we stated in King v. King:

      It is not this Court’s function to determine whether the trial court
      reached the “right” decision; rather, we must consider whether,
      “based on the evidence presented, given due deference to the
      trial court’s weight and credibility determinations,” the trial court
      erred or abused its discretion. . . .

889 A.2d 630, 632 (Pa.Super. 2005) (quoting Hanson v. Hanson, 878 A.2d
127, 129 (Pa.Super. 2005)).

      In the case at bar, the trial court carefully analyzed and addressed

each factor under Section 5328(a)9 in considering Child’s best interests.

Trial Op. at 4-11. Of particular significance to the trial court were education,

medical care, especially as it relates to allergy treatment and medication,




                       _______________________
(Footnote Continued)

the fact-finder, in this case the trial court, is to assess all aspects of a
witness’s testimony, including impeachment, and decide what is true and
what is false.
      9
        The trial court failed to address factor 2.1. However, we do not find
this fatal given its closeness to factor 2 and because there was no evidence
relevant to factor 2.1 in the record. We note that the court addressed each
of the other factors in detail.




                                           - 11 -
J-S42025-17



and the child’s sibling relationship with her younger half-sister through

Mother. Id. As the court summarized:

        We found for both parties, or for neither party, in eight of
        the sixteen factors. We found for Mother in four of the
        factors and for Father in the other three. When all of the
        factors were considered together, no combination of
        factors weighed more favorably for one party over the
        other. However, it was clear to this Court that Mother is
        more invested in [Child] and particularly concerned for her
        educational opportunities.     [Child] is safe in either
        household, with both significant others in these homes.
        Therefore, as we stated in our opinion, we gave great
        weight to the fact that [Child] has a sister in Mother’s
        home.

1925(a) Op. at 5. Hence, after review of the record, we determine the trial

court’s findings regarding the custody factors set forth under Section

5328(a) and determinations regarding best interests are supported by

competent evidence in the record, and we will not disturb them. See E.R.,
129 A.3d at 527.

     Finally, we address Father’s third issue, in which he asserts that the

trial court erred in admitting certain evidence, including hearsay, and in

excluding other evidence. Father’s Br. at 17-20. Specifically, Father argues

that the court admitted evidence in the nature of settlement negotiations in

relation to Child attending pre-K. Id. at 17-18. Father references testimony

of Mother as to the custodial arrangement she proposed for Child to attend

pre-K. Id. Likewise, Father contends that the court improperly admitted an




                                   - 12 -
J-S42025-17



email from Father to Mother, also related to settlement, that was not

exchanged by counsel as an exhibit prior to trial.10            Id. at 18-19.   In

addition, Father maintains that the court prevented him from presenting

certain evidence, including witnesses.             Father references text messages

allegedly establishing that Mother changed the date on a text message, as

well as the testimony of a former employer of Mother’s fiancé 11 as to current

investigation of criminal activity.12      Id. at 19-20. We disagree.

       “Our standard of review relative to the admission of evidence is for an

abuse of discretion.”         Commonwealth v. Wantz, 84 A.3d 324, 336

(Pa.Super. 2014); see also In re Adoption of R.K.Y., 72 A.3d 669, 675

(Pa.Super. 2013). As we explained:

            These matters are within the sound discretion of the trial
            court, and we may reverse only upon a showing of abuse
            of discretion or error of law. An abuse of discretion may
            not be found merely because an appellate court might
            have reached a different conclusion, but requires a result
            of manifest unreasonableness, or partiality, prejudice,
            bias, or ill-will, or such lack of support so as to be clearly
            erroneous. In addition, [t]o constitute reversible error, an
____________________________________________


       10
        Father did not object to this email as hearsay or as inadmissible
evidence of settlement negotiations, but rather on the basis that it was not
exchanged as an exhibit prior to trial. N.T., 2/16/17, at 157-58.
       11
        While Father refers to this witness as Mother’s fiancé’s employer, in
the record this witness is referred to as a partner of Mother’s fiancé as well
as a co-worker of Mother and her fiancé. Id. at 53-55, 105-106, 180.
       12
         Father acknowledges that the text messages in question were in fact
admitted, but takes issue with the weight given this evidence by the court.
Father’s Br. at 19.



                                          - 13 -
J-S42025-17


         evidentiary ruling must not only be erroneous, but also
         harmful or prejudicial to the complaining party.

Jacobs v. Chatwani, 922 A.2d 950, 960 (Pa.Super.) (quoting Freed v.

Geisinger Med. Ctr., 910 A.2d 68, 72 (Pa.Super. 2006)), appeal denied,

938 A.2d 1053 (Pa. 2007). An error will be deemed harmless if:

         (1) the error did not prejudice the defendant or the
         prejudice was de minimus; or (2) the erroneously admitted
         evidence was merely cumulative of other untainted
         evidence which was substantially similar to the erroneously
         admitted evidence; or (3) the properly admitted and
         uncontradicted evidence . . . was so overwhelming and the
         prejudicial effect of the error was so insignificant by
         comparison that the error could not have contributed to
         the verdict.

Commonwealth v. Markman, 916 A.2d 586, 603 (Pa. 2007) (quoting

Commonwealth v. Young, 748 A.2d 166, 193 (Pa. 1999)).

      Father first challenges the admission of testimony and an email

regarding prior custody discussions between the parties. Father claims that

at trial he “objected to settlement negotiations,” but in his brief he discusses

only general hearsay law. Because Father failed to clearly state the basis for

his objection at trial, and because he does not develop any substantive

argument in his brief concerning the improper admission of “settlement

negotiations,” we conclude Father was waived this claim.        See Pa.R.Evid.

103 (party preserves claim regarding exclusion of evidence only if party

timely objects and states specific grounds, “unless it was apparent from the

context”). Further, even if he had not waived the claim, we would conclude

the trial court did not err.



                                     - 14 -
J-S42025-17



       Pennsylvania Rule of Evidence 408 provides:

            Rule 408. Compromise Offers and Negotiations

            (a) Prohibited Uses. Evidence of the following is not
            admissible—on behalf of any party—either to prove or
            disprove the validity or amount of a disputed claim or to
            impeach by a prior inconsistent statement or a
            contradiction:

              (1) furnishing, promising, or offering--or accepting,
              promising to accept, or offering to accept--a valuable
              consideration in compromising or attempting to
              compromise the claim; and

              (2) conduct or a statement made during compromise
              negotiations about the claim.

            (b) Exceptions. The court may admit this evidence           for
            another purpose, such as proving a witness’s bias            or
            prejudice, negating a contention of undue delay,             or
            proving an effort to obstruct a criminal investigation       or
            prosecution.

Pa.R.Evid. 408. Here, the testimony was not offered “to prove or disprove

the validity or amount of a disputed claim or to impeach by a prior

inconsistent statement or contradiction.”          See id.   Rather, in response to

counsel’s objection, the trial court stated: “I’m going to hear it. I want to

know what they talked about and what his attitude was.”13                     N.T.,

2/16/17, at 8 (emphasis added). Further, to the extent the objection was

based on hearsay, the trial court did not err in overruling the objection, as it
____________________________________________


       13
         The court discusses Mother’s desire for Child to attend pre-K and
that Mother offered Father additional custodial time.      Trial Op. at 5.
Although Mother did not ultimately offer additional custodial time, Mother
confirms this was discussed and that she would have, but for Father’s
position. N.T., 2/16/17, at 87.



                                          - 15 -
J-S42025-17



was not admitted for the truth of the matter asserted.        See Pa.R.Evid.

801(c).

     As to the text messages that Father contends suggest date tampering,

we again will not question the trial court’s determination as to weight and

relevance.    See E.R., 129 A.3d at 527.        Further, we find no abuse of

discretion by the trial court in excluding the testimony of the “former

employer,” given the lack of evidence of a current, ongoing police

investigation of or charges against Mother’s fiancé. As the court recognized,

“I do not want the former partner here.         There are no criminal charges

pending. I’m not going to have dirt thrown for no reason[.]” N.T., 2/16/17,

at 106.

     Accordingly, for the foregoing reasons, we affirm the order of the trial

court awarding the parties shared legal custody, Mother primary physical

custody, and Father partial physical custody.

     Order affirmed.

     President Judge Emeritus Ford Elliott joins the memorandum.

     Judge Olson concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 8/24/2017


                                    - 16 -